Citation Nr: 1146637	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  07-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.  

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) (previously granted as anxiety disorder with obsessive-compulsive features) prior to July 11, 2008.  

3.  Entitlement to a rating in excess of 50 percent for PTSD (previously granted as anxiety disorder with obsessive-compulsive features) since July 11, 2008.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had verified active duty from March 1983 to July 1986 and from February 2003 to May 2004.  She had additional service with an Army Reserve unit.  This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2008, the Board denied the claims.  The Veteran appealed to the Veterans Claims Court.  Pursuant to a Joint Motion for Remand, the Court Clerk vacated the Board's decision and remanded for further development.  

In January 2010, the Board remanded the case to insure that all of the records from the Veteran's Reserve duty be associated with the claims folder, that VA outpatient treatment records related to treatment of a lumbar spine disability be associated with the claims folder, that an examination of the spine be arranged, and that a claim for TDIU be considered under the then recently-decided Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As will be detailed more below, the terms of the remand were not adequately addressed; therefore, the Board finds that the issues are again remanded for development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  Thus, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board recently received communication from the Veteran indicating that she may have again been on active duty from June 2009 to March 2010, but this service has not been confirmed, nor have any service treatment records (STRs) from this service been associated with the claims folder.  Confirmation of service should be undertaken and STRs obtained.

In addition, while a September 2011 Supplemental Statement of the Case (SSOC) readjudicated the issues of increased rating for a low back disability and PTSD, there is no indication that the matter of a TDIU, the specific reason for the Court's vacatur and remand to the Board, was adjudicated.  Therefore, the issue of TDIU must be adjudicated.

Finally, it is noted that there is a copy of a November 2010 rating decision of the RO that proposed an increase in the rating of the Veteran's PTSD to 70 percent disabling.  This decision references numerous documents, including findings of a July 2010 Medical Evaluation Board, October and November 2010 Physical Evaluation Boards, and March VA medical and psychiatric examinations.  These evaluations and examinations could have significant probative value to the Board.  As such, they must be obtained prior to appellate consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VAMC Iron Mountain, VAMC Las Vegas, and VAMC Miami for the period from August 2011 to the present.

2.  Verify the Veteran's periods of active duty, including service in 2009 and 2010, and insure that all STRs from that period have been associated with the claims folder.  

3.  Send the appropriate due process letter to the Veteran regarding a claim for TDIU.  If it is determined that an examination is needed to adjudication the claim for a TDIU, one should be ordered.

4.  Obtain all of the evidence referenced in the November 2010 proposed rating decision and associate it with the claims folder.  

5.  Thereafter, readjudicate the issues on appeal, including a claim for a TDIU.  If any determination remains unfavorable to the Veteran, she and her representative should be provided with an SSOC that addresses all relevant actions taken on the claims for benefits.  She should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

